Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending of which claims 1, 11 and 20 are independent.

Drawings
3.	Applicant’s drawings filed on 11/04/2019 has been inspected and it is compliance with MPEP 608.02.

Specification
4.	The specification filed on 12/04/2019 is acceptable for examination proceedings.
Priority
5.	Application No. 16703001, filed 12/04/2019 claims foreign priority to 201941039260, filed 09/27/2019. Thus, the effective filing date of applicant’s claimed invention is 09/27/2019.	

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 12/04/2019 and 08/27/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Internet Communications
7. 	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439,
http://www.uspto.gov/sites/defauit/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03. 

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Puthal Deepak et al.  (“SEEN: A Selective Encryption method to ensure confidentiality for big sensing data streams”, IEEE transactions on big data, IEEE, vol. 5, no. 3, 1 September 2019 (2019-09-01), pages 379-392, XP011742918, DOI:10.1109/TBDATA.2017.27012172, hereinafter refer as to Puthal) in view of Deepak A. Kaji et al. “An attention based deep learning model of clinical events in the intensive care unit”, Plos one, vol. 14,mo.2,13 February 2019(2019-02-13),page e0211057 XP055722351, DOI: 10.1371/journal.pone.0211057) hereinafter refer as to Deepark).

As per claim 1, Puthal discloses a method of selective encryption of a test dataset (page 379 discloses “Seen: a selective encryption method to ensure confidentiality for big sensing data streams”, for example), the method comprising: determining, by an encrypting device, a relevancy grade associated with each of a plurality of datapoints within a test dataset (page 385 discloses “we follow the KSOM technique to classify the sensed data at sensors to define the sensitivity level. KSOM uses data mining techniques and classification to extract the data sensitivity level”, for example)  calculating, by the encrypting device, based on the relevancy grade, an encryption level associated with each of the plurality of datapoints (fig. 5 and caption, fig. 5 depicted method to select encryption method based on the data sensitivity level, for example); and selectively encrypting (Abstract Selective encryption, (SEEN), method to secure big sensing data streams, for example), by the encrypting device, at least one datapoint from the plurality of datapoints based on the encryption level associated with each of the plurality of datapoints ( see fig. 5, for example); wherein the at least one data point is rendered to a user after being decrypted (page 384 discloses “… compare the decrypted nonce (R2’) with the nonce it has (R2’); if both are the same, then it accepts otherwise it rejects and starts a new authentication process …, for example).

Puthal failed to explicitly discloses comparing the test dataset with a common heat map, wherein the common heat map is generated using a plurality of training datasets.  

However, Deepak discloses comparing the test dataset with a common heat map, wherein the common heat map is generated using a plurality of training datasets (page 6 discloses “… the attention activations over the 14-day time window were used to construct heatmaps for models trained to each of three targets. These softmax activations summed to one over all test patients to obtain patient-averaged attention maps demonstrating when individual predictor variables had the most influence on each target (fig. 3), for example) 

Puthal and Deepak are analogues art because they both are directed to Analysis as data streams and one ordinary skill in the art would have had a reasonable expectation of success to modify Puthal with Deepak because they are from the same field of endeavor. 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of applicant’s claimed invention to combine the teachings of Deepak with the teachings of Puthal in order for determining which elements of the encoded state to pass forward to the next cell at each point in time and which to use to predict the target variable [Deepak: page s para. 3 lines 1-3].   

As per claim 2 as applied above Puthal as modified  Deepak disclose, wherein generating the common heat map comprises: receiving the plurality of training datasets, each associated with a classification from one or more classifications, wherein the one or more classifications are determined by an Artificial Intelligence (Al) model (page 382 of Puthal discloses an intrusion detection system where the learning operators persistently process and give the rede-signed methods to the discovery agents for efficient learning and real--time detection, for example); generating one or more heat maps for one or more of the plurality of training datasets, wherein each of the one or more heat maps indicates a relevancy grade associated with each datapoint of each of the one or more training datasets; and superimposing the one or more heat maps for the one or more training datasets, to generate the common heat map (page 6 of Puthal discloses “… the attention activations over the 14-day time window were used to construct heatmaps for models trained to each of three targets. These softmax activations summed to one over all test patients to obtain patient-averaged attention maps demonstrating when individual predictor variables had the most influence on each target (fig. 3), for example).  

As per claim 3 as applied above Puthal as modified Deepak disclose, wherein the one or more heat maps are generated using at least one of a Layer wise Relevance Propagation (LRP) and Sensitivity Analysis (SA) (para. 380 of Puthal discloses   developed a selective encryption method (SEEN) to secure and maintain confidentiality of big data streams according to sensitivity levels of the data, for example).

As per claim 4 as applied above Puthal as modified Deepak disclose, wherein determining the relevancy grade further comprises: receiving one or more filters used by the Al model for determining the one or more (page 381 of Puthal discloses
Bloom filters in data packets to encode source data and perform security verification over data streams at the base station, for example).  

As per claim 5 as applied above Puthal as modified Deepak disclose, assigning a priority index to each of a plurality of regions of the common heat map, based on relative importance of the respective region; and determining the relevancy grade associated with each of a plurality of datapoints within a test dataset based on the priority index assigned to each of the plurality of regions of the common heat map (page 385 of Puthal discloses “ … we follow the KSOM technique to classify the sensed data at sensors to define the sensitivity level. KSOM uses data mining techniques and classification to extract the data sensitivity level …”, for example).  

As per claim 6 as applied above Puthal as modified Deepak disclose, wherein selectively encrypting the at least one datapoint comprises (Abstract of Puthal discloses Selective encryption, (SEEN), method to secure big sensing data streams, for example): iteratively encrypting each of the at least one datapoint, wherein a number of iterations is based on the relevancy grade associated with each of the at least one datapoint (page 382 of Puthal discloses encrypt the data stream and encrypt the data packets in the stream, for example). 

As per claim 7 as applied above Puthal as modified Deepak disclose, wherein selectively encrypting the at least one datapoint comprises: selecting a homomorphic encryption key of a predetermined complexity for encrypting each of the at least one datapoint based on the relevancy grade assigned to each of the at least one datapoint; and encrypting each of the at least one datapoint using the associated selected homomorphic encryption key (page 380 of Puthal  discloses the common approach to data security is to apply a cryptographic model. If the encryption keys are managed properly, data encryption applying a cryptographic method is the                                                                                                                                                                                                                                                                          most, -1,-idely recognized and secure way to transmit data, for example). 

As per claim 8 as applied above Puthal as modified Deepak disclose, wherein one or more of the test dataset and the training dataset is one of an image dataset, a video dataset, and a text dataset (page 381 of Puthal discloses the selective encryption technique is popular and well accepted in the multimedia (image/video) computing domain, for example). 

As per claim 9 as applied above Puthal as modified Deepak disclose generating an encryption scale based on encrypted datapoints of the test dataset and unencrypted datapoints of the test dataset (page 379 of Puthal discloses “Seen: a selective encryption method to ensure confidentiality for big sensing data streams”, for example).

As per claim 10 as applied above Puthal as modified Deepak disclose decrypting an encrypted classification output based on the encryption scale to generate a decrypted classification output; and rendering the decrypted classification output to the user in response to the decryption, wherein the decrypted classification output comprises the at least one datapoint  (page 384 of Deepak discloses “… compare the decrypted nonce (R2’) with the nonce it has (R2’); if both are the same, then it accepts otherwise it rejects and starts a new authentication process …, for example).

As per claim 11, Puthal discloses an encryption device for selective encryption of a test dataset (page 379 discloses “Seen: a selective encryption method to ensure confidentiality for big sensing data streams”, for example), the encryption device comprising:  -36-Docket No: IIP-WIP-P0085 a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor instructions, which, on execution, causes the processor to: determine a relevancy grade associated with each of a plurality of datapoints within a test dataset  (page 385, right col., I. 49-52 “we follow the KSOM technique to classify the sensed data at sensors to define the sensitivity level. KSOM uses data mining techniques and classification to extract the data sensitivity level”, for example)  calculate based on the relevancy (fig. 5 and caption, fig. 5 depicted method to select encryption method based on the data sensitivity level, for example); and selectively encrypt at least one datapoint from the plurality of datapoints based on the encryption level associated with each of the plurality of datapoints (Abstract Selective encryption, (SEEN), method to secure big sensing data streams, for example and furthermore see fig. 5, for example), wherein the at least one data point is rendered to a user after being decrypted (page 384 discloses “… compare the decrypted nonce (R2’) with the nonce it has (R2’); if both are the same, then it accepts otherwise it rejects and starts a new authentication process …, for example).

Puthal failed to explicitly discloses comparing the test dataset with a common heat map, wherein the common heat map is generated using a plurality of training datasets.

However, Deepak discloses comparing the test dataset with a common heat map, wherein the common heat map is generated using a plurality of training datasets (page 6 discloses “… the attention activations over the 14-day time window were used to construct heatmaps for models trained to each of three targets. These softmax activations summed to one over all test patients to obtain patient-averaged attention maps demonstrating when individual predictor variables had the most influence on each target (fig. 3), for example) 

Puthal and Deepak are analogues art because they both are directed to Analysis as data streams and one ordinary skill in the art would have had a reasonable expectation of success to modify Puthal with Deepak because they are from the same field of endeavor. 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of applicant’s claimed invention to combine the teachings of Deepak with the teachings of Puthal in order for determining which elements of the encoded state to pass forward to the next cell at each point in time and which to use to predict the target variable [Deepak: page s para. 3 lines 1-3].   

As per claim 12 as applied above Puthal as modified Deepak disclose wherein generating the common heat map comprises: receiving the plurality of training datasets, each associated with a classification from one or more classifications, wherein the one or more classifications are determined by an Artificial Intelligence (AI) model (page 382 of Puthal discloses an intrusion detection system where the learning operators persistently process and give the rede-signed methods to the discovery agents for efficient learning and real--time detection, for example); generating one or more (page 6 of Puthal discloses “… the attention activations over the 14-day time window were used to construct heatmaps for models trained to each of three targets. These softmax activations summed to one over all test patients to obtain patient-averaged attention maps demonstrating when individual predictor variables had the most influence on each target (fig. 3), for example).   

As per claim 13 as applied above Puthal as modified Deepak disclose wherein the one or more heat maps are generated using at least one of a Layer wise Relevance Propagation (LRP) and Sensitivity Analysis (SA) (para. 380 of Puthal discloses   developed a selective encryption method (SEEN) to secure and maintain confidentiality of big data streams according to sensitivity levels of the data, for example).

As per claim 14 as applied above Puthal as modified Deepak disclose wherein determining the relevancy grade further comprises: receiving one or more filters used by the Al model for determining the one or more classifications for the plurality of training datasets; and determining a (page 381 of Puthal discloses
Bloom filters in data packets to encode source data and perform security verification over data streams at the base station, for example).  

As per claim 15 as applied above Puthal as modified Deepak disclose wherein the processor instructions further cause the processor to: assign a priority index to each of a plurality of regions of the common heat map, based on relative importance of the respective region; and determine the relevancy grade associated with each of a plurality of datapoints within a test dataset based on the priority index assigned to each of the plurality of regions of the common heat map (page 385 of Puthal discloses “ … we follow the KSOM technique to classify the sensed data at sensors to define the sensitivity level. KSOM uses data mining techniques and classification to extract the data sensitivity level …”, for example).   

As per claim 16 as applied above Puthal as modified Deepak disclose wherein selectively encrypting the at least one datapoint comprises, at least one of:  -38-Docket No: IIP-WIP-P0085 iteratively encrypting each of the at least one datapoint, wherein a number of iterations is based on the relevancy grade associated with each of the at least one datapoint; and selecting a homomorphic encryption key of a predetermined complexity for encrypting each of the at least one datapoint (page 380 of Puthal  discloses the common approach to data security is to apply a cryptographic model. If the encryption keys are managed properly, data encryption applying a cryptographic method is the most, -1,-idely recognized and secure way to transmit data, for example).
                                                                                                                                                                                              
As per claim 17 as applied above Puthal as modified Deepak disclose wherein one or more of the test dataset and the training dataset is one of an image dataset, a video dataset, and a text dataset (page 381 of Puthal discloses the selective encryption technique is popular and well accepted in the multimedia (image/video) computing domain, for example). 
 
As per claim 18 as applied above Puthal as modified Deepak disclose wherein the processor instructions further cause the processor to: generate an encryption scale based on encrypted datapoints of the test dataset and unencrypted datapoints of the test dataset (page 379 of Puthal discloses “Seen: a selective encryption method to ensure confidentiality for big sensing data streams”, for example). 

As per claim 19 as applied above Puthal as modified Deepak disclose wherein the processor instructions further cause the processor to: decrypt an  (page 384 of Deepak discloses “… compare the decrypted nonce (R2’) with the nonce it has (R2’); if both are the same, then it accepts otherwise it rejects and starts a new authentication process …, for example). 

As per claim 20, Puthal discloses a non-transitory computer-readable storage medium having stored thereon, a set of computer-executable instructions causing a computer comprising one or more processors to perform steps comprising: determining a relevancy grade associated with each of a plurality of datapoints within a test dataset (page 379 discloses “Seen: a selective encryption method to ensure confidentiality for big sensing data streams”, for example), calculating based on the relevancy grade, an encryption level associated with each of the plurality of datapoints (fig. 5 and caption, fig. 5 depicted method to select encryption method based on the data sensitivity level, for example); and selectively encrypting at least one datapoint from the plurality of datapoints based on the encryption level associated with each of the plurality of datapoints, wherein the at least one data point is rendered to a user after being decrypted (page 384 discloses “… compare the decrypted nonce (R2’) with the nonce it has (R2’); if both are the same, then it accepts otherwise it rejects and starts a new authentication process …, for example).

Puthal failed to explicitly discloses comparing the test dataset with a common heat map, wherein the common heat map is generated using a plurality of training datasets.

However, Deepak discloses comparing the test dataset with a common heat map, wherein the common heat map is generated using a plurality of training datasets (page 6 discloses “… the attention activations over the 14-day time window were used to construct heatmaps for models trained to each of three targets. These softmax activations summed to one over all test patients to obtain patient-averaged attention maps demonstrating when individual predictor variables had the most influence on each target (fig. 3), for example) 

Puthal and Deepak are analogues art because they both are directed to Analysis as data streams and one ordinary skill in the art would have had a reasonable expectation of success to modify Puthal with Deepak because they are from the same field of endeavor. 

Therefore, it would have been obvious to one ordinary skilled in the art before the effective filling date of applicant’s claimed invention to combine the Deepak: page s para. 3 lines 1-3].   

Pertinent Art
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Padubrin (Pub. No.: US 2016/0210534 A1) provide detection and identification within file format data types for use in pattern recognition analysis.

Sonnekalb (Pub. No.: US 2007/0016768 A1) provide a device and a method for the detection of a change of the data of a dataset which may for example be applied in the processing or storing of data in a data processing system for securing data integrity.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIY GETACHEW whose telephone number is (571)272-6932. The examiner can normally be reached Mon.-Fri. 9:00 AM - 5:30 PM.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 24, 2022
/ABIY GETACHEW/            Primary Examiner, Art Unit 2434